Order entered October 2, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00513-CR

                         JARVOUS WAYNE WILLIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-00105-P

                                         ORDER
       Before the Court is appellant’s September 30, 2019 motion entitled “Motion for

Extension of Time to File Appeal” which is, in substance, a motion to extend time to file his

brief. We GRANT the motion and ORDER the brief due by November 4, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE